DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 05 October 2021 is acknowledged. Claims 14-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Status of Claims



Claims 1-13 are pending in this Office Action and claims 14-25 are withdrawn.
Claim Objections




Claims are objected to because of the following informalities:  
Claim 1, recites “… a transmitter operable to output a plurality of optical subcarriers and control information; ….”. Should be corrected to recite: “… a transmitter operable to output a plurality of optical subcarriers and a plurality of control information; ….”.  Examiner’s Note: Since the dependent claims refer to control information as more than one (first or second), hence similar correction should be reflected in the respective dependent claims or alike.  
Claims 2-13, recite “A system in accordance with claim …”. Should be corrected to recite: “[[A]]the communication system in accordance with claim …”. 
Appropriate correction is required.
Claim Interpretation





The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, recites the limitation "… the group of the plurality of optical subcarriers is a first group of the plurality of subcarriers, the data is first data, and the information is first information, …” in page -- line 3, (Emphasis Added). There is insufficient antecedent basis for this limitation in the claim. (Emphasis Added). There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103









In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2008/0267630 A1) Dayou Qian et al., hereinafter “Qian” in view of (US 2013/0170834 A1) Seung-Hyun Cho et al., hereinafter “Cho”.   
Regarding claim 1, Qian disclose a communication system, comprising (Qian: Fig. 1 communication system 100, ¶¶ [0018]-[0021]): 
a transmitter operable to output a plurality of optical subcarriers and control information (Qian: Fig. 1, (OFDMA-PON) system 100, OLT 108 transmits and receives plurality of subcarriers 125, and send several dedicated sub-channels which composed of several sub-carries for delivery or transmit media access control MAC layer data/information, ¶¶ [0023]-[0026]); and 
a receiver operable to receive at least a group of the plurality of optical subcarriers and the control information (Qian: Fig. 1-2, first and second receiver (ONU1, ONU2, ONU3,..) 106, and each may receive one or more sub-carriers per channel such as λ1, λ2, λ3, … send several dedicated sub-channels which composed of several sub-carries for delivery or transmit media access control MAC layer data/information, ¶¶ [0019], [0023]-[0031]), such that based on the control information, the receiver outputs data indicative of information carried by at least one of the plurality of optical subcarriers within the group of the plurality of optical subcarriers (Qian: Fig. 1-2, receiver (ONU1, ONU2, ONU3,..) 106, output data frame 104 indicative of information carried by plurality of sub-carriers 1, 2 and 3  (see fig. 1, data 1, 1, 1) to end user 110 (IP +TDM), and data 2 to mobile 112, and data 3, to residential area 114, … send several dedicated sub-channels which composed of several sub-carries for delivery or transmit media access control MAC layer data/information, ¶¶ [0019], [0023]-[0031]).  
Qian does not expressly disclose control information although it refers to transmitting media access control (MAC) layer data packet and physical layer frame (PHY) without overhead control message which increase link efficiency. 
However, Cho disclose a plurality of optical subcarriers and control information (Cho: Fig. 1-3, OFDM transmitter/receiver OLT 201, the number of subcarriers allocation per ONUs for purpose e.g., bandwidth adjustment, increased or decreased by controlling the number of subcarriers for each ONU and this can be achieved by MAC layer, a first idle subcarrier may additionally allocated to ONU through the operation of MAC layer, ¶¶ [0054], [0058], [0068], [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control information subcarrier like that of Cho for using control information in system of Qian in order for at least increasing or decreasing the number of the subcarriers for each ONU or increasing or decreasing the effective bandwidth may be provided to each ONU.   Thus, controlling of subcarriers may be achieved using MAC layer.  (See also example of control information is carried by optical subcarrier US 2006/0222365 A1 Dae-Kwang Jung et al., and US 2014/0199074 A1 Seung-Hyun Cho et al. for grouping the optical subcarriers at transmitter and each ONU receive different subcarriers from different groups).
Regarding claim 5, the combination of Qian disclose a system in accordance with claim 1, wherein at least one of the plurality of optical subcarriers is modulated in accordance with a modulation format, the modulation format being one of an in-quadrature amplitude modulation (m-QAM) modulation, where m is a positive integer, a quadrature phase shift keying (QPSK) modulation format, or a binary phase shift keying (BPSK) modulation format (Qian: Fig. 1-3, modulation format m-QAM such as 16QAM, or QPSK modulation scheme, ¶¶ [0027]-[0028], [0033], [0040]).
Regarding claim 7, the combination of Qian disclose a system in accordance with claim (Qian: Fig. 1-3, optical splitter 122 between transmitter of OLT 108 and receiver of (ONU1, ONU2, ONU3,..) 106, ¶¶ [0024], [0034]).  
Regarding claim 8, the combination of Qian disclose a system in accordance with claim 1, wherein the receiver is a first receiver, the system further including a second receiver that receives a power split portion of each of the plurality of subcarriers (Qian: Fig. 1-3, 1st receiver of ONU1 106 receives portion of splitter 122 output (subcarriers 1) for business 110, the 2nd receiver of ONU2 106 receives second portion of splitter 122 output (subcarriers 2) for mobile station and 3rd receiver of ONU3 106 receives portion of splitter 122 output (subcarriers31) for residential area, ¶¶ [0020]-[0022]).   
Regarding claim 9, the combination of Qian disclose a system in accordance with claim 1, wherein the receiver is a first receiver, the system further including: 
a splitter operable to receive the plurality of subcarriers and provide a first power split portion of each of the plurality of optical subcarriers and a second power split portion of each of the plurality of subcarriers  (Cho: Fig. 1-3, OFDM transmitter/receiver OLT 301, transmits plurality of subcarriers to number of ONUs, and power splitter provide first power split of plurality of subcarriers to ONU 1 302 and second power split of plurality of subcarriers to ONU 2 303, ¶¶ [0057]-[0058], Also see Qian teaches splitter that splits the power among ONU 1, 2 and 3); and 
a second receiver, the first power split portion of each of the plurality of optical subcarriers being supplied to the first receiver, and the second power split portion of the plurality of optical subcarriers being provided to the second receiver (Cho: Fig. 1-3, OFDM RX 209 of ONU-1 and OFDM RX 211 of ONU-N see fig. 2, receives portion of first and second portion of split power in downstream direction accordingly, ¶¶ [0052],[0057]-[0058], Also see Qian teaches Fig. 1-3 ONU 1, 2 and 3 receiving portion of first and second splitting power).

Claims 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Cho and further in view of (US 2014/0205286 A1) Philip Ji et al., hereinafter “Ji”.
Regarding claim 3, the combination of Qian disclose a system in accordance with claim 1, but does not expressly disclose wherein the transmitter has an associated first bandwidth, and the receiver has an associated second bandwidth that is less than the first bandwidth. 
However, Ji disclose wherein the transmitter has an associated first bandwidth, and the receiver has an associated second bandwidth that is less than the first bandwidth (Ji: Fig. 1-3, 9, transmitter generates modulated and then combined to superchannel additional signal processing (i.e., Nyquist filtering, optical shaping etc..) at receiver one or multiple or all subcarriers are received depending on the BW of detectors can select the spectral band that need to be received. If coherent receiver is used the filter is optional, since local oscillator can be used to select the spectral band of interest to be receive (less than first bandwidth) ¶¶ [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qian such that the receiver bandwidth is less than transmitter bandwidth as taught by Ji because since transmitter at upstream transmits super-channel broadband signal that consist of plurality of subcarriers which are intended for multiple receivers and each receiver depending on its bandwidth limitation may accept at least one or multiple subcarriers after optical signal is splitted to each receiver since provide cost saving to design less complicated receiver with expensive optical 
Regarding claim 4, the combination of Qian disclose a system in accordance with claim 1, but does not expressly disclose wherein each of the plurality of optical subcarriers is a Nyquist subcarrier.  
However, Ji disclose wherein each of the plurality of optical subcarriers is a Nyquist subcarrier (Ji: Fig. 1-3, 9, transmitter generates optical subcarriers from multi-tone generator with parallel different data are combined as super-channel and additional optical or electrical signal processing i.e., Nyquist filtering, optical shaping that can be implemented on each subcarrier, ¶¶ [0014], [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qian such that the plurality of optical subcarriers is a Nyquist subcarrier as taught by Ji because without Nyquist filtering these subcarriers actually overlap spectrally and each subcarrier to obtain an almost rectangular frequency spectrum with a very small bandwidth close or equal to the Nyquist limit for inter-symbol interference thus improve transmission.
Regarding claim 6, the combination of Qian disclose a system in accordance with claim 1, but does not expressly disclose wherein the receiver includes: a local oscillator laser operable to supply light; and optical hybrid circuitry operable to mix the light with the plurality of optical subcarriers.  
However, Ji disclose wherein the receiver includes: a local oscillator laser operable to supply light; and optical hybrid circuitry operable to mix the light with the plurality of optical subcarriers  (Ji: Fig. 1-3, 9, each ONUs include local oscillator and 90 degree optical Hybrid for mixing light with receive subcarriers, ¶¶ [0014], [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qian such that a local oscillator laser operable to supply light and optical hybrid circuitry operable to mix the light with the plurality of optical subcarriers as taught by Ji because when receiver is coherent receiver the filter may become optional since the local oscillator can be used to select the spectral band of interest to be received. As shown in Fig. 3 and 9. See Paragraphs [0014], [0042].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Cho and further in view of (US 2006/0222365 A1) Dae-Kwang Jung et al., hereinafter “Jung”.
Regarding claim 10, the combination of Qian disclose a system in accordance with claim 1, wherein the control information but does not expressly disclose the control information is carried by one of the plurality of optical subcarriers.
However, Jung disclose wherein the control information is carried by one of the plurality of optical subcarriers (Jung: Fig. 2-6, OLT 201 generates control signal via 503 and generates data transmission wavelength channels and transmit to ONU group 203, through control subcarrier and ONU 206 receives the channel control signals, and ONU 206 also generate control channel by means of control sub-carriers to OLT in upstream direction including upstream data, ¶¶ [0044], [0047], [0049], [0065]-[0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qian such that wherein Jung so the ONU receiver i.e. 602 receives control channel it informs receiver to get ready to receive data from OLT, this advantage of control channel for upstream or downstream is to establish communication and to exchange supervisory type information between OLT and plurality of ONUs.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Cho and further in view of (US 2014/0199074 A1) Seung-Hyun Cho et al., hereinafter “Seung”.  
Regarding claim 2, the combination of Qian disclose a communication system in accordance with claim 1, and teach control information and plurality of optical subcarrier that carriers data but does not expressly disclose wherein the control information is first control information and the group of the plurality of optical subcarriers is a first group of the plurality of subcarriers, the data is first data, and the information is first information, wherein, based on second control information, the receiver outputs second data indicative of second information carried by at least of the plurality of optical subcarriers within a second group of the plurality of optical subcarriers, such that an amount of the first data is different than an amount of the second data.  
However, Seung disclose wherein the control information is first control information and the group of the plurality of optical subcarriers is a first group of the plurality of subcarriers, the data is first data, and the information is first information (Seung: Fig.1-3, OLT 12 generates OFDM having first, second group of subcarriers SCG-1, SCG-2, and first and second data embedded in SC 1, 2, 3, 4 of each group, since the OFDM-ONU groups are characteristically capable of long distance transmission and OFDM-ONU group may designated with respect to OFDM subscribers which are distributed adjacent among respective groups may be exclusively determined by a media access control (MAC) layer (first and second control information) ¶¶ [0035]-[0038], [0049]-[0051]), wherein, based on second control information, the receiver outputs second data indicative of second information carried by at least of the plurality of optical subcarriers within a second group of the plurality of optical subcarriers, such that an amount of the first data is different than an amount of the second data (Seung: Fig.1-3, Fig. 2A-2C, OLT 12 generates OFDM having first, second group of subcarriers SCG-1, SCG-2, and first and second data embedded in SC 1, 2, 3, 4 of each group, since the OFDM-ONU groups are OFDM-ONU 3 10-3 illustrate eight OFDM subcarriers based on center freq. component which is different from OFDM-ONU 1 10-1 and OFDM-ONU 2  10-2 ¶¶ [0035]-[0038], [0049]-[0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qian such first control information and the group of the plurality of optical subcarriers is a first group of the plurality of subcarriers, the data is first data, and the information is first information as taught by Seung because downstream or upstream transmission implementation by grouped in respective of OFDM signal and ONUs sampling speed of data converter and baseband modem located at OLT and ONU is reduced thereby constructing a cost effective network. Further such grouping reduces the number of subcarriers that need to be processed at the same time in a DSP type block, thereby contributing to construction of a cost-effective optical access network. (See also (US 2006/0222365 A1) Dae-Kwang Jung et al. that teaches control information).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Cho and further in view of (US 2018/0359047 A1) Olga Vassilieva et al., hereinafter “Vassilieva”
Regarding claim 11, the combination of Qian disclose a system in accordance with 1, wherein but does not expressly disclose a spectral gap is present between spectra associated with at least first and second adjacent ones of the plurality of optical subcarriers.  
However, Vassilieva disclose a spectral gap is present between spectra associated with at least first and second adjacent ones of the plurality of optical subcarriers (Vassilieva: Fig. 2A-B, spectral gap or guardband GB present between first plurality of optical subcarrier f1 to f8 and second plurality of subcarrier f1 to f8,  ¶¶ [0063]-[0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qian a spectral gap is present between spectra associated with at least first and second adjacent ones of the plurality of optical subcarriers as taught by Vassilieva because by applying guardband (GB) between the two sets of multi-carrier channel mitigate nonlinear interactions in the fiber.  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Cho and further in view of (US 2015/0092759 A1) Neda Cvijetic et al., hereinafter “Cvijetic”.
Regarding claim 12, the combination of Qian disclose a system in accordance with claim 1, wherein the transmitter and receiver are provided in first and second nodes, but does not expressly disclose respectively, of an aggregation network.  
However, Cvijetic disclose the transmitter and receiver are provided in first and second nodes, respectively, of an aggregation network (Cvijetic: Fig. 1-3, OFDMA transmitter at an OLT (first node) generating OFDMA signal and the optical Metro Ring Network receiving aggregated OFDMA signals from plurality of second node ONUs, see Abstract, ¶¶ [0005],[0006], [0018]-[0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qian the transmitter and receiver are provided in first and second nodes, respectively, of an aggregation network as taught by Cvijetic because the advantages of the aggregation network is low-complexity and low-latency since clocks are time and frequency synchronous with OFDMA data signal.
Regarding claim 13, the combination of Qian disclose a system in accordance with claim 1, wherein the transmitter and receiver are provided in first and second nodes, but does not expressly disclose respectively, of a mesh network.  
However, Cvijetic disclose wherein the transmitter and receiver are provided in first and second nodes, respectively, of a mesh network (Cvijetic: Fig. 1-3, OFDMA transmitter at an OLT (first node) generating OFDMA signal and the optical Metro Ring Network receiving OFDMA signals from plurality of second node ONUs, the combination of Optical Metro Network and Passive optical network is form a mesh network see Abstract, ¶¶ [0005], [0006], [0018]-[0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qian s the transmitter and receiver are provided in first and second nodes, respectively, of an aggregation network as taught by Cvijetic because the advantages of the mesh network is low-complexity and low-latency since clocks are time and frequency synchronous with OFDMA data signal. (See US 20020191250 A1 Alan Graves et al. full mesh network).

Conclusion















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US  2012/0230693 A1 	Shimin Zou, 
US 2006/0222365 A1 	Dae-Kwang Jung et al., 
US 2014/0199074 A1 	Seung-Hyun Cho et al.,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636